We have read this record, and, while there are some exceptions reserved, there is no ruling of the court in which we find reversible error.
There is really but one question of merit presented, and that is the action of the court, at the request of the jury, to allow them to take into the jury room the testimony of a witness taken before the grand jury in connection with the investigation of this case, which testimony was read to them as a showing for the witness who was not present at the trial. Certain parts of this testimony were not legal and were so ruled and marked by the court, and the jury was specifically instructed not to read or consider that part so marked. One of the attorneys for defendant was present and agreed to this action on the part of the court. This practice is not approved, but the action of the court being agreed to by defendant's counsel cannot be made the basis for reversal.
There is no error of a reversible nature in the record, and the judgment is affirmed.
Affirmed.